DEBORAH J. PIAZZA, CHAPTER 11 TRUSTEE
Tarter Krinsky & Drogin LLP
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
dpiazza@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------- x
In re:
                                                                 Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                                   Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.

                                             Debtor.
--------------------------------------------------------x

       AFFIRMATION IN SUPPORT OF APPLICATION FOR RETENTION
  OF TARTER KRINSKY & DROGIN LLP AS CHAPTER 11 TRUSTEE’S COUNSEL

         I, Deborah J. Piazza, affirm the following under penalty of perjury:

                   1.       I am a panel trustee in the Southern District of New York and a partner at

the law firm of Tarter Krinsky & Drogin LLP (“TKD” or the “Firm”) with offices at 1350

Broadway, 11th Floor, New York, New York 10018. I am duly admitted to practice law before

this Court.

                   2.       I am the duly appointed Chapter 11 trustee of the estate (the “Estate”) of

Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”) in the Debtor’s

Chapter 11 case.

                   3.       I believe TKD is qualified to act as the attorneys for the Trustee in this

matter, as may be required during the course of this case.

                   4.       To the best of my knowledge, TKD does not presently hold or represent

any interest adverse to the Estate.




{Client/086324/1/02011619.DOCX;1 }
                   5.       TKD is a “disinterested person” as defined by § 101(14) of the United

States Bankruptcy Code (the “Bankruptcy Code”).

                   6.       In conducting this inquiry and preparing this affirmation, I used a set of

procedures developed by TKD to ensure full compliance with the requirements of the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Local Rules of this Court

regarding the retention of professionals by a trustee. The process included running the names of

the following parties through TKD’s client database and contacts database:

                                 a. Newell Funding, LLC
                                 b. 829 Holding Corp.
                                 c. Clair & Gjertsen
                                 d. Con Edison
                                 e. Marcia & Fred Campbell
                                 f. Mr. Bernel Richardson
                                 g. Mr. Cleveland Barnes
                                 h. Mr. Erold D. Williams
                                 i. Mr. Franklyn Robinson
                                 j. Mr. Horace Hall
                                 k. Mr. Williams S. Wright
                                 l. Mrs. Nadine McDonald
                                 m. Mrs. Susan Moore
                                 n. Ms. Annie Moore
                                 o. Ms. Carolyn Skinner
                                 p. Ms. Cynthia Williams
                                 q. Ms. Hermin Young
                                 r. Ms. Icymay Thomas
                                 s. Ms. Jean Weise
                                 t. Ms. Jeanette Brown
                                 u. Ms. Maxine Rose Hall
                                 v. Ms. Princess Dubidad
                                 w. Ms. Tracy-Ann Moore
                                 x. Ms. Winsome Rainford
                                 y. NYC Dept Of Finance
                                 z. NYC Dept Of Building
                                 aa. Optimum
                                 bb. New Horizons Shopping Mall
                                 cc. Pastor Keith Elijah Thompson
                                 dd. Sharon & Steve Burton
                                 ee. Storage Extra Space
                                 ff. T-Mobile

{Client/086324/1/02011619.DOCX;1 }                   2
                                 gg. Keyesss Corp.

                   7.       Other than as detailed herein, neither I, TKD, nor any member of the Firm,

any attorney who is “of counsel” to the Firm nor any associate thereof, to my actual knowledge:

                            a. Is a creditor of the Debtor (including by reason of unpaid fees for
                               services rendered prior to the date of this affirmation);

                            b. Is a direct or indirect equity security holder of the Debtor;

                            c. Is or has been an officer, director or employee of the Debtor, or an
                               “insider” of the Debtor as that term is defined in Section 101(31) of
                               the Bankruptcy Code;

                            d. Presently represents a creditor of the Debtor or a person otherwise
                               adverse or potentially adverse to the Debtor or the Debtor’s Estate, on
                               any matter substantially related to the Debtor’s Chapter 11 case;

                            e. Has any connection with the Debtor, the United States Trustee or any
                               employee of the United States Trustee’s office, or any of the Debtor’s
                               creditors; or

                            f. Has any other interest, direct or indirect, which may affect or be
                               affected by the proposed retention other than as set forth below.

                   8.       No promises have been made to, or received by, TKD, its partners or

associates as to compensation in connection with this case other than in accordance with the

provisions of the Bankruptcy Code.               TKD has no agreement regarding the sharing of

compensation with any person or entity other than its economic arrangements with its own

partners and associates. TKD has no agreement with any other entity to share any compensation

received in connection with this case, nor will any be made, except as permitted under § 504 of

the Bankruptcy Code.

                   9.       I believe the retention of TKD as counsel to the Trustee would be in the

best interest of the Debtor’s estate as TKD and its attorneys have extensive experience in real

estate bankruptcy cases. Finally, TKD is general counsel to me in my capacity as Chapter 7 and



{Client/086324/1/02011619.DOCX;1 }                    3
Chapter 11 trustee in most of the cases I am appointed as a Chapter 7 or Chapter 11 trustee so

TKD’s attorneys are familiar with my general strategy.

                   10.      TKD has not undertaken and shall not undertake the representation of any

other entity or individual in this case if TKD is retained to represent me as trustee.

                   11.      If I or TKD discover any information that is inconsistent with the

statements made herein or otherwise relevant to the disclosures, I or TKD will file and serve a

supplemental affidavit disclosing such information.

Affirmed this 10th day of February, 2020


                                                        /s/ Deborah J. Piazza
                                                        Deborah J. Piazza, Esq.
                                                        dpiazza@tarterkrinsky.com




{Client/086324/1/02011619.DOCX;1 }                  4
